Broyles, P. J.
1. The'conviction of the defendant not depending wholly upon circumstantial evidence, the court, in the absence of a timely and appropriate written request, did not err in failing to charge the, law of circumstantial evidence.
2. The verdict was authorized by the evidence, and having been' approved by the trial judge, and no -error of law appearing, this court is without authority to reverse the judgment overruling the motion for a new trial.

Judgment affirmed.


Bloodworth and Stephens, JJ., concur. '